Citation Nr: 0316901	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the appellant's discharge precludes 
payment of VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Louis A. deMier-LeBlanc, 
Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and J. Fernandez Cuevas, M.D. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The appellant served on active duty from March 1972 to 
September 1972.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  The development requested by the Board in 
its February 2001 remand has been substantially accomplished, 
and this case is now ready for appellate review. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  Following two periods of absences without leave, the 
appellant was recommended for Special Court Martial; the 
appellant requested discharge in lieu of court martial and 
received an other than honorable discharge.  

3.  The appellant's discharge was the result of willful and 
persistent misconduct and is considered to have been issued 
under dishonorable conditions.

4.  The appellant was sane at the time of his commission of 
the offenses which established the pattern of misconduct. 


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 501, 
5303 (West 2002); 38 C.F.R. § 3.12 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of his claim by rating decision dated in February 
1998, statement of the case dated in August 1998, 
supplemental statements of the case dated in July 2000 and 
January 2003 and a letter mailed to the appellant in March 
2002.  The Board concludes that the discussion therein 
adequately informed the appellant of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the documentation pertaining to the appellant's 
discharge from service, private clinical evidence, and the 
Social Security records requested by the Board in its 
February 2001 remand, has been obtained by the Board, and 
there is no specific reference to any other pertinent records 
that need to be obtained.  In fact, the appellant himself 
indicated in a statement received in April 2002 that he had 
no additional evidence to submit.  Also, the Board notes that 
the March 2002 letter notified the appellant of the substance 
of the VCAA, and of the type of information, including 
medical or lay evidence, not previously provided to the 
Secretary necessary to substantiate the claim.  This letter 
also essentially explained which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  See Zeugner-Maynard v. Principi, No. 01-1738 (U.S. 
Vet. App. January 23, 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Legal Criteria/Analysis

Pursuant to applicable law and regulation, where a former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits, unless 
it is found that the person was insane at the time of 
committing the offense causing such discharge or release, or 
unless otherwise specifically provided.  Benefits are not 
payable where the former service member was discharged or 
released by reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
However, this bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.

A discharge or release because of willful or persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 U.S.C.A. §§ 
501, 5303; 38 C.F.R. § 3.12.   

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.§ 3.354(a).  This regulation 
provides for three circumstances which the United States 
Court of Appeals for Veterans Claims (noting the "obvious 
drafting defects" of the regulation) indicated should be 
modified by applying the phrase "due to a disease." Zang v. 
Brown, 8 Vet. App. 246, 252-53 (1995).  When the question is 
whether an individual was insane at the time of an offense 
leading to his court-martial or discharge, the rating agency 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a).  38 C.F.R. § 3.354(b).

The General Counsel of VA, in May 1997, discussed the 
intended parameters of the types of behavior which were 
defined as insanity in 38 C.F.R.§ 3.354(a).  It was indicated 
that behavior involving a minor episode or episodes of 
disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on 
a case-by-case basis in light of the authorities defining the 
scope of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
referred to behavior which disrupted the legal order of 
society.  It was stated that the term "become antisocial" 
in the regulation referred to the development of behavior 
which was hostile or harmful to others in a manner which 
deviated sharply from the social norm and which was not 
attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

With the above criteria in mind, the relevant evidence will 
be summarized.  The records from service reveal two AWOL 
periods, the first from June 5, 1972, to June 19, 1972, and 
the second from July 8, 1972, to September 12, 1972.  As a 
result of these prolonged absences from duty, the appellant 
was recommended for a Special Court Martial.  The appellant 
requested a discharge in lieu of a court martial, and the 
appellant was ultimately separated from service with an 
"other than honorable discharge."  On his Report of Medical 
History completed in September 1972, the appellant reported a 
history of a suicide attempt, "depression or excessive 
worry" and nervous trouble.   Following the appellant's 
separation from service, the RO issued an administrative 
decision in April 1974 which found that the appellant's 
offenses during service demonstrated "willful and persistent 
misconduct."  

The appellant has essentially contended that the conduct 
which resulted in his discharge from service was the product 
of a psychiatric disorder, to include a "nervous 
breakdown."  As support for this contention, the appellant 
has submitted clinical evidence from private mental health 
professionals detailing treatment beginning in 1972.  One 
such private clinical report dated in January 1998, from Jose 
O. Fernandez Cuevas, M.D., contains a discussion of the 
clinical history and findings from psychiatric evaluations of 
the appellant.  The appellant told Dr. Cuevas that when he 
was sent for special training to learn English during Basic 
Training, he became and agitated and suffered from an 
"anxiety crisis."  He stated that he requested to be 
evaluated by a physician but was denied.  As a result, 
according to the appellant, the pressures of training became 
so extreme that he escaped home to Puerto Rico because of his 
desperation.  Upon his return to his unit, he stated that he 
tried to explain his problems to his sergeant, but that he 
was returned to his original company, whereupon the 
"bizarre" behavior continued.  Following his evaluation of 
the appellant in 1997, Dr. Cuevas diagnosed the appellant as 
suffering from schizophrenic disorder, and opined the 
following: 

The incidents of misunderstanding and 
rejection while being in the Army on part 
of his supervisors did not permit the 
clarification of patient's behavior and 
was not adequately and psychiatrically 
recognized and diagnosed.  His condition 
became confused and disguised.  His 
inadequate and strange behavior was 
penalized and [the appellant was] 
suspended from active service and [he] 
was discharged dishonorably and without 
psychiatric evaluation and treatment.   

Additional evidence of record includes a statement from a 
hospital medical director dated in 1998 indicating that the 
appellant was treatment for a psychoneurosis at his facility 
from 1972 to 1975.  Other private clinical records refer to 
psychiatric treatment beginning as early as 1972 for 
depression, schizophrenia, and conversion reaction, among 
other diagnoses.   

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that when concluding that a discharge 
was the result of willful and persistent misconduct, the 
Board must find that the serviceman's conduct was not the 
equivalent of a minor offense, and must consider whether his 
service was otherwise honest, faithful, and meritorious.  
Cropper v. Brown, 6 Vet. App. 450 (1994).  It is the opinion 
of the Board that the appellant's prolonged AWOL episodes 
were not minor offenses, because they were reflective of a 
pattern of willful and persistent misconduct as defined by 38 
C.F.R. § 3.12(d)(4).  Accordingly, the Board must conclude 
that the appellant's period of active service was terminated 
by a discharge under dishonorable conditions.  The nature of 
the offenses during service reflected a pattern of behavior 
that is not consistent with the honest, faithful and 
meritorious service VA benefits are intended to reward.

While the Board has considered the argument presented by the 
appellant, as well as the private clinical evidence, none of 
the reasons proffered for ignoring the character of his 
discharge are persuasive.  The controlling factor in reaching 
this decision were the offenses committed by the appellant 
which necessitated the other than honorable discharge.  It is 
noted that while the record reveals an extensive psychiatric 
clinical history after service, and a medical opinion, quoted 
above, suggesting that the appellant's AWOL periods during 
service were the product of his psychiatric problems, this 
evidence does not extend so far as to demonstrate that the 
appellant was "insane" at the time of the conduct leading 
to his discharge as that term is defined by 
38 C.F.R. § 3.354; Zang, 8 Vet. App. at 246; VAOPGCPREC 20-
97.  The service medical reports do not show indications of 
insanity.  The veteran himself, according to a private 
physician, indicated that he became agitated and anxious 
during basic training, and the Board is willing to accept 
this description.  However, the record contemporaneous with 
the time period encompassing his being AWOL does not show a 
state of mind that approaches insanity.  In sum, the record 
persuasively shows that the appellant's offenses during 
service constituted willful and persistent misconduct and 
that he was not insane at the time the offenses occurred.  
Thus, the Board concludes that the appellant's discharge was 
under dishonorable conditions, and that payment of VA 
compensation benefits is therefore precluded by law.


ORDER

The character of the appellant's discharge from service is a 
bar to payment of VA compensation benefits.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

